Title: Memorandum from Roger Sherman, [ca. 4 February] 1791
From: Sherman, Roger
To: Madison, James


[ca. 4 February 1791]
You will admit That Congress have power to provide by law, for raising, depositing & applying money for the purposes enumerated in the constitution, & generally of regulating the Finances That they have power so far as no particular rules are pointed out, in the constitution to make such rules & regulations as they may Judge necessary & proper to effect these purposes. The only question that remains is—Is a Bank a proper measure for effecting these purposes?
And is not this a question of expediency rather than of rights?
